Citation Nr: 1450977	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-23 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter is on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  In a July 1997 rating decision, the claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied on the basis that they were not currently shown or were not related to service.    

2.  The evidence added to the record since the July 1997 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for bilateral hearing loss and tinnitus.

3.  Bilateral hearing loss and tinnitus were not shown during active duty service and are not related to active duty service.   


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received subsequent to the July 1997 rating decision is new and material, and the requirements to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.156 (2014).

3.  Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  Tinnitus was not incurred in or aggravated by service, and is not related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

In this case the Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.  These claims were previously denied by the RO in a July 1997 rating decision on the basis that bilateral hearing loss was not clinically shown and that tinnitus was not related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the July 1997 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of these claims.

Based on the evidence submitted since that time, the claims should be reopened.  Specifically, the evidence of record includes multiple audiograms that diagnosed impaired hearing for VA purposes.  38 C.F.R. § 3.385 (2014).  Not only are these evaluations "new" in that they were not reviewed prior to the last final denial of the claims, they are also "material," as they relate to an unestablished fact necessary to support the claims.  Although not directly related to the Veteran's tinnitus claim, such claims are intertwined to the extent that they are potentially "material" to the tinnitus claim, and that both claims should be reopened on this basis.  Shade, 24 Vet. App. at 110.

Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, which he asserts is related to his service in the Marine Corps.  He has not described a specific acoustic trauma.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to bilateral hearing loss or tinnitus while in service.  In this regard, recognition is given to the fact that the Veteran's separation physical examination in March 1968 suggests that his hearing may have been abnormal based on a whispered voice (WV) test level of 10/15 in the right ear, although his left ear was the normal 15/15.  It is tangentially noted that the Veteran's hearing was normal when he entered active duty two years before.  

However, the Board concludes that a whispered voice reading of 10/15 is not, by itself, an indication of hearing loss in service.  Specifically, as was stated by a VA examiner in March 2010, the whispered voice technique was "crude at best," and was not a good measure of actual hearing loss.  

Given that there were no contemporaneous symptoms (such as complaints of hearing difficulty), the examiner determined that there was insufficient evidence to conclude that the Veteran experienced any hearing loss in service.  Given the VA examiner's statements on the matter, and in the absence of any evidence to the contrary, the Board finds that there is no clinical evidence of either hearing loss or tinnitus in service.  

In fact, the post-service evidence does not reflect symptoms related to hearing loss or tinnitus until he filed his first claim for service connection for these disorders in January 1997.  The first clinical indication of either disorder was not until a VA examination in March 1997, although no tonal thresholds are available from that examination.  

In any event, the Board emphasizes that these first indications of hearing loss and tinnitus in 1997 are approximately 29 years after he left active duty.  

As such, a continuity of symptoms is not shown based on the clinical evidence.  Indeed, the Veteran himself has not asserted that he has experienced audiological symptoms since active duty.  Rather, at his VA examination in August 2008, he stated that both conditions began in "the 1980s," and at least 12 years after leaving active duty.  

Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in August 2008.  On that occasion, the Veteran displayed bilateral sensorineural hearing loss at thresholds of 30 dB or greater at all frequencies bilaterally.  Therefore, hearing loss for purposes of 38 C.F.R. § 3.385 has been established.  The examiner also clinically recognized the Veteran's complaints of tinnitus. 

However, the VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  In support of this opinion, the examiner noted that hearing loss was not observed or complained of in service or for decades thereafter, and the "[c]urrent research does not support the concept of delayed onset of hearing loss."  Rather, the examiner believed the cause of the Veteran's hearing loss was more likely his post-service exposure, to include his civilian occupation as a coal miner.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the evidence of record does not contain any evidence that would rebut the examiner's comments.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, while the Veteran is competent to discuss his hearing loss and tinnitus symptoms, he is not competent to provide testimony regarding the etiology (or underlying cause) of such disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss and tinnitus are found to lack competency.  In any event, the Veteran himself has been unclear as to how his service is related to his hearing loss. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran was provided notice of his and VA's obligations in a March 2006 letter.  Therefore, additional notice is not required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, a VA examination opinion and a subsequent clarification were obtained, which the Board finds collectively adequate for adjudication purposes.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the application to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus is granted and the claims are reopened. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


